DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolette et al. (USPN 6354959) in view of De La Cruz et al. (US 2009/0239678)further in view of Foster (USPN 9744410).
Regarding claim 1, Nicolette et al. discloses a club head 12 having a body with a cavity having an opening and an internal structure (See Figures 1 and 3). Nicolette et al. also discloses a hosel portion 14 configured to attach to a shaft 16 and having an insert portion 30 that fits inside of the cavity and a neck portion 40 extending from the insert portion. Nicolette et al. also notes that the cavity and insert portion may be limits such that the insert portion is not exposed but held within the head (See Column 10, lines 1 through 8). Nicolette et al. does not disclose if the insert portion is press-fitted and adhered into the cavity. De La Cruz et al. discloses a method of attaching a hosel to a club head wherein the hosel is press-fitted and adhered to the club head body (See Abstract). One having ordinary skill in the art would have found it obvious to have 
Regarding claim 2, Nicolette discloses the opening of the cavity having a rounded rectangular shape (See Figures 1 and 3).
Regarding claim 3, Nicolette et al. discloses the insert portion having one portion of a different diameter than the rest of the insert portion (Figure 3 and paragraph bridging columns 1 and 2).  Nicolette et al. notes that portion of different diameter is used to collect any excess adhesive (See paragraph bridging columns 1 and 2). Applicant notes in the specification that the one or more channels having a different perimeter sizes receive adhesive (See Paragraph 0084).  Apparently applicant recognizes that one channel or portion of a different perimeter is the minimum that is needed to collect adhesive, in which Nicolette et al. also discloses attaining the same purpose.  Since no new or unexpected result comes from having more than one channel, one having ordinary skill in the art would have found having more channels to be obvious duplication of parts.   

Regarding claim 5, Nicolette et al. discloses the hosel made of a titanium or aluminum material (See Column 2, lines 4 through 12).  Applicant discloses in the specification that the hosel can be made of any suitable material such as steel, aluminum, titanium, tungsten, etc., and notes that the hosel can be made of a same or different material as the body (See paragraph 0082).  Further it is noted that applicant does not disclose the significance of using steel as the hosel material.  Nicolette et al. notes that the selection of material facilitates lowering the center of gravity (See Column 2, lines 4 through 12).  Since there is no new or unexpected result from using steel as the hosel material versus the other materials disclosed by the applicant, one having ordinary skill in the art would have found the material to be an obvious design choice.  The material of the hosel set forth by Nicolette et al. would perform equally as well being that it is used to manipulate the center of gravity of the golf club.  
Claims 6-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 1 above in view of Nelson (USPN 5137275).
Regarding claim 6, the prior art applied to claim 1 above does not disclose if the adhesive is applied to the cavity prior to insertion of the hosel. Nelson discloses the cavity partially filled with adhesive prior to the insert portion being attached. Applicant does not disclose any new or unexpected result from placing the adhesive on the insert portion prior to attachment to the cavity.  Further applicant, discloses that the adhesive can be either place on the insert portion or placed in the cavity prior to 
Regarding claim 7, the prior art applied to claim 1 above does not disclose if the adhesive is applied to the cavity prior to insertion of the hosel. Nelson discloses the cavity partially filled with adhesive prior to the insert portion being attached. One having ordinary skill in the art would have found it obvious to have the adhesive applied to the cavity prior to insertion of the hosel, as taught by Nelson, in order to further strengthen the bond between the body and the hosel.
Regarding claim 8, see the above regarding claims 1 and 7.  In addition Nicolette et al. discloses the cavity having an opening, wall portion and a base portion (See Figure 3).  Further, Nicolette et al. disclose a transition portion diminishing in thickness toward the insert portion (See Figures 2 and 3).
Regarding claim 9, see the above regarding claim 2. The hosel is also shown to have the same shape.
Regarding claim 10, see the above regarding claim 3. 
Regarding claim 11, see the above regarding claim 3.
Regarding claim 13, see the above regarding claims 4 and 5.
Regarding claim 14, see the above regarding claims 8. Having a plurality of bodies and hosels would not change the operation of assembly; therefore, the number of bodies and hosels would be considered a design choice.

Regarding claim 16, Mendenhall discloses the putter having a slanted configuration (See Figures 4-6).
Regarding claim 17, see the above regarding claim 2.
Regarding claim 18, see the above regarding claim 3.
Regarding claim 19, see the above regarding claim 6.
Regarding claim 20, see the above regarding claim 7.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10493331. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims in the instant application are assembled in the same manner as recited in the apparatus claims of US Patent 10493331.  For example claim 1 of US Patent 10493331 recites the following: 
	A golf club head comprising: 
	a body portion including a cavity having an opening and an internal structure defined by a wall portion and a base portion; and 
	an integrally formed hosel portion including: an insert portion; and a neck portion extending from the insert portion and configured to receive a shaft, 

	wherein the insert portion is received inside the cavity and is spaced apart from the internal structure of the cavity to define a space between the insert portion and the internal structure of the cavity, and 
	wherein the space is partially or entirely filled with an adhesive to hold the hosel portion in place.

The steps of claim 1 of the instant application does not introduce any limitations distinguishable from US Patent 10493331.  Further, it is understood that press-fit and interference fit are the same process.  The same analysis applies to claims 8 and 14 of the instant application, which correspond to claims 8 and 14 of US Patent 10493331.  In light of the above, claims 1, 8, and 14 are considered anticipated by US Patent 10493331.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-20 have been considered but are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.